—Order of disposition, Family Court, Bronx County (Terrence McElrath, J.), entered on or about April 4, 1997, which determined that appellant had violated the terms of his probation and placed him in the custody of the Division for Youth, limited secure, for a period of 18 months, 6 months minimum, unanimously affirmed, without costs.
The court’s determination that appellant violated a condition of his probation by failing to alert his probation officer im*247mediately of a change of address and school was proven by a preponderance of the evidence (Matter of Alpheaus M., 168 AD2d 208). The court properly exercised its discretion in limiting cross-examination regarding the probation officer’s efforts or lack of efforts to keep in touch with appellant since this testimony was not material to the issue of whether appellant violated conditions of his probation. Concur — Lerner, P. J., Williams, Tom and Andrias, JJ.